Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5-10, 12-13, and 23-24 in the reply filed on 04/04/2022 is acknowledged.
Claims 14-17 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-3, 5-10, 12-13, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding the recitation in claim 1 of an “a motion system connected with said base plate and controlled by said controller for enabling movement in a Z axis and at least one more axis”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claim 1 is indefinite and is rejected under both 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Dependent claims fall herewith.
Regarding the recitation in claim 24 of an “a feeding mechanism for pushing the rod or spool from the upper side of the printing nozzle towards the lower side of the printing nozzle”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claim 24 is indefinite and is rejected under both 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Motion system of claims 1-3, 5-10, 12-13, and 23-24
Treating device of claims 1-3, 5-8, 12-13, and 23-24
Feeding mechanism of claim 24
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-10, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drewnowski (US PG Pub 2018/0237329).
Regarding claim 1, Drewnowski teaches a system (Fig. 4 and other citations below) for improving transparency of layers of a 3D printed object (paras. 0007 and 0037), the system comprising: 
a base plate (102); 
a 3D printed object mounted on said base plate (170); 
a controller (95 in para. 0037); 
a motion system connected with said base plate (positioning system 120) and controlled by said controller for enabling movement in a Z axis and at least one more axis (para. 0021); and 
at least one laser source treating device (laser 172 in Fig. 4 providing treatment via polishing per paras. 0041 and 0047); 
said at least one treating device configured to be directed towards said 3D printed object for heating a target spot area on an outer surface and/or an inner surface (para. 0025) of said 3D printed object during said movement of said base plate (para. 0041).  
Regarding claim 2, Drewnowski teaches said 3D printed object is made of glass (para. 0004).
Regarding claim 5, Drewnowski teaches said controller is configured to receive a representation of said 3D printed object and control said treating device and said movement of said base plate accordingly (para. 0037).  
Regarding claim 6, Drewnowski teaches said controller is further configured to move said base plate according to at least one of a shape of said 3D printed object (para. 0032 and per para. 0037: “the controller 95 may send signals to the positioning system 120 to move the build surface 102 relative to the feed outlet 118 in a particular pattern appropriate for the object layer being built”).  
Regarding claim 7, Drewnowski teaches said controller is further configured to control a heating power of said treating device according to a printing material of said 3D printed object (paras. 0038 and 0040).  
Regarding claim 8, Drewnowski teaches said controller is further configured to control a size of said target spot area (and special heating patterns depending on said 3D printed object, a wall thickness of said 3D printed object and a printing material of said 3D printed object para. 0022).  
Regarding claim 9, Drewnowski teaches said treating device is a laser source (para. 0041).  
Regarding claim 10, Drewnowski teaches said treating device is a laser source (para. 0041) and a laser beam of said laser source is directed towards said 3D printed object via a mirror (174 in Fig. 4).  
Regarding claim 23, Drewnowski teaches a lens 176 in Fig. 4 and para. 0041) to control a size of the target spot area of the laser beam of the laser source (implicit for arrangement of Fig. 4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drewnowski.
Regarding claim 3, Drewnowski teaches a heated chamber (para. 0030) having a first opening (opening for sidewalls of optical module) and a window (window to left of mirror 174); 
wherein said base plate and said 3D printed object are mounted inside said heated chamber (per para. 0030 and as shown in Fig. 4); and said controller (as shown for controller 95 in Fig. 1) and said treating device (as shown in Fig. 4) are mounted outside said heated chamber.
Drewnoski does not explicitly teach and said motion system is mounted outside the heated chamber.
However, mounting the motion system outside the heated chamber would merely involve a simple rearrangement of the motion system from inside the chamber to the outside, and as such would have been obvious in the absence of any unexpected results.  See MPEP § 2144.04.VI.C and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
One of ordinary skill in the art at the time of filing would have been motivated to make such a rearrangement to predictably provide easier access to the motion system for cleaning and routine maintenance.
Claims 12-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Drewnoski as applied to claims 1 and 3 above, further in view of Bauer (UG PG Pub 2019/0118252).
Regarding claim 12, Drewnowski teaches said heated chamber further comprises a third opening on an upper side of said heated chamber (opening for guide tube for feed system 100); and 
wherein said system further comprises: a printing nozzle mounted partially inside said heated chamber (guide tube in Fig. 4, labeled as 110 in Fig. 1).
Drewnowski does not explicitly teach the other features recited in the claim.
However, Bauer teaches a system for fused filament fabrication comprising: 
a nozzle heating unit (320 in Fig. 3); and 
a nozzle cooling unit (362) mounted outside said heated chamber and surrounding an upper side of said printing nozzle for cooling the upper side of said printing nozzle (as shown in Fig. 3).
Bauer teaches that this arrangement provides for fast, efficient nozzle heating with a stable nozzle temperature (para. 0004).
In view of Bauer’s teachings, it would have been obvious to one of ordinary skill in the art to combine Bauer’s nozzle heating and cooling units with Drewnoski’s apparatus to predictably obtain the benefits taught by Bauer and cited above.  
Regarding claim 13, Bauer teaches said nozzle heating unit is an induction coil (para. 0094) mounted around a lower side of said printing nozzle at a distance from an outer surface of said printing nozzle for heating said printing nozzle (as shown in Fig. 3); and 
wherein said system further comprises an induction machine for activating said induction coil (para. 0134).  
Regarding claim 24, Drewnowski teaches a printing material is in the form of a rod or a spool (para. 0020), and the system further comprises a feeding mechanism (feed system 100 including wheels 108) for pushing the rod or spool from the upper side of the printing nozzle towards the lower side of the printing nozzle (as shown in Fig. 4).
Drewnowski does not explicilty teach the upper side of the printing nozzle is cold and the lower side of the printing nozzle is hot.
However, Bauer teaches the upper side of the printing nozzle is cold and the lower side of the printing nozzle is hot (Fig. 3 and para. 0134).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745